Citation Nr: 1703216	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to asbestos and ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to September 1964.  He died in August 2012 and the Appellant is his widow.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As the Veteran's death occurred after October 10, 2008, in this case, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in January 2013 accepting the Appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for lung cancer as a result of exposure to asbestos and/or radiation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The Veteran filed the current claim for service connection for lung cancer specifically contending that the disease was incurred as a result of exposure to asbestos or ionizing radiation during service.  The Board concedes that his service personnel records demonstrate that he served aboard at least one vessel during his service from 1960 to 1964.  As such, his exposure to asbestos is possible, although the extent of such exposure has not been ascertained.  The Board further notes that a Personnel Information Exchange System (PIES) request was issued in December 2010, which sought information as to whether the Veteran was exposed to asbestos during service.  A response to this request was not obtained nor did the RO conduct any further development as to whether the Veteran was exposed to asbestos and, if so, to what extent.  

In addition, a VA opinion has not been obtained in this case.  As the Veteran had a currently diagnosed disability and possibly some level of exposure to asbestos, the Board finds that VA has a duty to obtain a VA opinion regarding the etiology of the Veteran's lung cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all necessary and proper development to determine whether the Veteran was exposed to asbestos during his military service, to include requesting a determination from the service department regarding the likelihood the Veteran was exposed to asbestos during his naval service.  

2.  Once the above development has been completed, forward the claim to an appropriate physician to obtain an opinion as to the etiology of the Veteran's lung cancer.  

Access to the claims folder, including this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lung cancer disability was incurred as a result of his military service, to specifically include due to asbestos exposure.  The examiner is requested to take into consideration the diagnostic studies of record demonstrating the type and location of his lung cancer as well as any in-service (asbestos) and post-service (cigarette) exposures.    

The examiner should provide a rationale for the opinion provided.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Appellant and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




